Citation Nr: 0804116	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  00-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the rating reduction from 50 to 30 percent for 
dermatitis of the hands with history of acne was proper. 

2.  Entitlement to an evaluation in excess of 30 percent for 
dermatitis of the hands with history of acne.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cervical, thoracic, and lumbar spine disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military duty from November 1967 to 
October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 hearing 
officer's decision which implemented an earlier proposed 
rating reduction from 50 to 10 percent for the veteran's 
service-connected dermatitis of the hands.  The Board notes 
that the initial proposed rating reduction from March 1995 
and the subsequent proposed rating reduction in July 1995, 
informed the veteran of the proposal to reduce his evaluation 
for dermatitis of the hands from 50 to 10 percent.  That 
rating reduction was eventually accomplished in October 1997, 
and the veteran disagreed.  In the February 1999 statement of 
the case, the RO reconsidered and restored the veteran to a 
30 percent evaluation, and made that 30 percent evaluation 
effective from January 1998, the identical date that the 
veteran's evaluation had initially been reduced to 
10 percent.  As the subsequent increase to 30 percent 
resulted in a retroactive award, the net effect of these 
rating actions was a reduction from 50 to 30 percent, and 
that is how the Board has characterized the issue on appeal.  
The service connection issues are on appeal from a September 
1999 rating decision.  This case was previously remanded by 
the Board, in June 2000 and June 2005, for the conduct of a 
Travel Board hearing, which was held before the undersigned 
in May 2006.  

The RO reopened the previously denied claims for service 
connection for cervical, thoracic, and lumbar spine 
disorders, and denied them on the merits.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issues on appeal have been 
recharacterized as shown above.  

In a written presentation dated June 17, 2003, the veteran 
raised a claim of clear and unmistakable error (CUE) in the 
March 1988 rating decision which denied service connection 
for cervical, thoracic, and lumbar spine disorders.  This 
matter is not inextricably intertwined with the service 
connection claims on appeal, and is referred to the RO for 
initial consideration of the arguments raised on pages 5-6 of 
the June 17, 2003, statement from the veteran.  

The service connection issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO complied with applicable VA laws and regulations 
with respect to the rating reduction in this case; two 
proposed rating reductions were posted to the veteran which 
properly notified him of the proposed reduction and of his 
rights pending said reduction, the veteran availed himself of 
the right to have a hearing before any reduction was 
affected, and the reduction was based upon multiple VA 
dermatological examinations which were certainly as adequate 
and thorough as examinations used to establish the initial 
50 percent evaluation, and these multiple examinations and 
other evidence considered from the time of the initial 
proposed reduction in March 1995 until the actual reduction 
in October 1997 clearly and unmistakably reflected 
symptomatology more nearly approximating the criteria for a 
30 percent evaluation, than of a 50 percent evaluation.

2.  At all times during the pendency of this appeal, the 
veteran's service-connected dermatological disorder has 
clearly been shown to be episodic in nature but worse in 
winter and better in summer, with constant exudation or 
itching, extensive lesions or marked disfigurement occurring 
during the worst flare-ups, but not involving extensive 
lesions or marked disfigurement for at least 50 percent of 
the time, but there is no evidence that the veteran's 
dermatological disorder results in systemic or nervous 
manifestations or that it is exceptionally repugnant for the 
next higher 50 percent evaluation under superseded criteria, 
nor under more recently adopted criteria is there shown to be 
more than 40 percent of the entire body or 40 percent of the 
exposed areas affected or requiring near constant systemic 
therapy with corticosteroids or other immunosuppressive drugs 
for the next higher 60 percent evaluation.

3.  Evidence received since a March 1988 Board decision 
denying service connection for cervical, thoracic, and lumbar 
spine disorders includes medical evidence suggesting a nexus 
between service and post-service spinal disabilities; this 
evidence is so significant that it must be considered in 
order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The October 1997 rating reduction from 50 to 30 percent 
for dermatitis of the hands was warranted in accordance with 
the governing VA laws and regulations.  38 U.S.C.A. §§ 1155, 
5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for dermatitis of the hands with a history of acne have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, Diagnostic Code 7806 
(1991), Diagnostic Codes 7801, 7805, 7806 (2007).

3.  New and material evidence has been submitted to reopen 
the claim for service connection for service connection for 
cervical, thoracic, and lumbar spine disorders.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dermatitis Rating

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The rating reduction in this case completed in 1997 was 
accomplished prior to enactment of VCAA.  The veteran has, 
nonetheless, been provided during the lengthy pendency of 
this appeal with multiple VCAA notices; such notices have 
been followed by an adjudication of his claims.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  Thus, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  These notifications informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The issue with respect to the propriety of a 
rating reduction accomplished in October 1997 involves an 
application of the governing laws and regulations to the 
known and established facts on file at the time.  It is 
certainly clear from a review of the evidence on file that 
the veteran has received adequate notice with respect to the 
evidence necessary to substantiate his claims with respect to 
the propriety of a rating reduction, and as to the adequacy 
of the presently assigned 30 percent evaluation effective at 
all times during the pendency of this appeal.  All known 
available medical records have been collected for review, 
both private and VA.  The veteran has testified at hearings 
at the RO and before the undersigned, has been provided 
multiple VA examinations which are adequate for rating 
purposes, and has submitted numerous records of private 
medical treatment, and statements from private medical 
physicians.  The veteran does not argue, nor does the 
evidence on file suggest that there remains any outstanding 
relevant evidence which has not been collected for review.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Dingess/Hartman v. Nicholson, 
supra.

Where the reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a net reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The beneficiary will be notified at his proper address of 
record of the contemplated action, furnished detailed reasons 
therefor, and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  38 U.S.C.A. 
§ 5112(b)(6); 38 C.F.R. § 3.105(e).

Rating agencies will handle cases affected by change of 
medical findings to produce the greatest degree of stability 
of disability evaluations, consistent with VA laws and 
regulations.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including any special examination or testing.  This 
applies to treatment of intercurrent diseases and 
exacerbations.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement, such 
as many skin diseases, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).  
The rules regarding stability of disability evaluations are 
specifically applicable to ratings which have continued for 
five years or more at the same level.  Id. at (c).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from disabilities, as far as can be 
determined.  Diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which evaluation shall be applied, 
the higher evaluation will be assigned if the disability more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

During the pendency of the veteran's claim, VA's regulation 
dealing with evaluating skin disabilities at 38 C.F.R. 
§ 4.118 was amended.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
(effective August 30, 2002).  Where the law or regulations 
changes after a claim has been filed, but before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies (from the 
effective date of the change forward) unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise, and the Secretary did so.

Under the criteria in effect prior to August 2002, the 
veteran's dermatitis was evaluated under the longstanding 
criteria for evaluating eczema or other generalized 
dermatological conditions under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  A 50 percent evaluation was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 
30 percent evaluation was warranted with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent rating requires exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

After August 2002, the amended criteria for evaluating 
dermatological disorders warrants a 20 percent evaluation if 
covering areas exceeding 12 square inches, a 30 percent 
evaluation if covering areas exceeding 72 square inches, and 
a 40 percent evaluation if covering an area exceeding 
144 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars may also be rated on limitation of function of any part 
affected under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The general rating criteria for dermatitis or eczema remains 
at 38 C.F.R. § 4.118, Diagnostic Code 7808.  If dermatitis or 
eczema covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent is warranted if 
20 to 40 percent of the entire body or of the exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during any 
12-month period.  The highest 60 percent evaluation is 
warranted if more than 40 percent of the entire body or of 
the exposed areas affected are involved, or there is constant 
or near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during any 12-
month period.  

Facts:  The veteran developed a dermatological condition 
affecting both hands on two occasions shortly after being 
provided cortisone injections for treatment of a service-
connected disability.  He claimed that this dermatological 
disorder was attributable to these injections.  The claim was 
initially denied until an August 1989 VA examination report 
concurred with the veteran's private treating physician the 
dermatological problem with the veteran's hands was more 
likely than not causally related to these injections.  

Although the dermatitis had somewhat resolved after the first 
injection, it did not resolve after the second injection, and 
involved extensive eruption of the hands, legs, popliteal 
fossa, and the ankles.  There was resultant fissuring, 
bleeding and pain.  Based upon these findings, the RO issued 
a rating decision in September 1989 granting service 
connection for hand dermatitis with a 50 percent evaluation.  

As an aside, it should be noted that the veteran had long 
been service-connected for a "history of acne" and was 
assigned a noncompensable evaluation for such.  The RO added 
service-connected acne to the veteran's later manifested 
dermatitis of the hands, but the veteran does not argue nor 
does the evidence on file reveal any recurrence of acne 
sufficient to warrant any separate consideration for VA 
compensation purposes.  

The veteran was subsequently provided a routine VA 
examination in August 1992 which noted the veteran had 
chronic hand dermatitis that was episodic in severity.  It 
was clearly recorded that this condition had improved 
somewhat, although it continued to produce persistent 
problems.  At the time of this examination, there were only 
scaling patches on the palms and dorsum of the hand, with 
some three to five centimeter fissures.  It was noted that 
there were no nervous manifestations.

In October 1994, the veteran had failed to appear for a 
periodic VA dermatological examination and, in March 1995, 
the RO proposed to reduce his benefits for failure to appear 
for such examination, and also because it appeared his 
overall symptoms had decreased.  The veteran subsequently 
notified the RO that he had not received any notice of such 
examination and that he would certainly appear if properly 
notified.  

The veteran was subsequently provided another VA 
dermatological examination in June 1995.  It was noted that 
the veteran had dermatitis of the hands and feet which had 
been present intermittently.  The eruptions waxed and waned 
for uncertain reasons, and he was now treating with a 
"Temovate" ointment once per month in the summer and more 
frequently in the winter.  Current examination revealed 
erythematous scaling patches on the interdigital area between 
the index and little finger on the right hand, and great toe 
and second toe of both feet.  It was noted that the veteran 
should continue with this particular topical application 
which had minimal risk and "good results."  

In June 1995, the veteran submitted color photographs of his 
hands which certainly demonstrated a dry skin condition with 
some cracking on the back of the fingers, and scaling, but 
which clearly reflected improvement from the initial severity 
at the time service connection had initially been granted.  

In July 1995, the RO issued a proposed reduction of the 
veteran's evaluation from 50 to 10 percent based upon two 
previous VA dermatological examinations which had shown a 
sustained improvement.  The veteran was so notified and given 
60 days to present any evidence or argument or request a 
hearing in his behalf.  Payments at the 50 percent evaluation 
continued.

The veteran submitted written argument disputing the proposed 
reduction and requested a hearing which was held at the RO in 
1996.  The veteran testified the "Temovate" topical 
application definitely improved and helped his dermatitis, 
but did not cure it.  He pointed out that the dermatitis was 
periodic in nature and that this topical application would 
not prevent it, even if applied at early onset.  It did, 
however, help treat and prevent more severe symptomatology.  
The veteran stated that "Yes, there's no question..." that 
his condition had improved since 1989 with the Temovate.  He 
reported that the dermatitis of his hands remained episodic 
all year round, but he had no severe flare-ups during summer 
months, only during winter months.  In summer the dermatitis 
affected parts of his hand, where severe flare-ups in the 
winter affected all of each hand.  He also reported that 
regardless of season, the dermatitis made his hands 
constantly dry and itchy.

In June 1996, the veteran's private treating physician wrote 
that the veteran had dyshidrotic eczema involving both hands 
which was intermittent in nature with no known cure, "but can 
be controlled with topical medication."  In January 1996, 
another private treating physician wrote that the veteran's 
hand dermatitis "has gradually improved in recent years, but 
he continues to experience significant flares."

In May 1997, the veteran was provided another dermatological 
examination.  His history was reviewed and discussed.  
Cutaneous examination currently did reveal "some erythema 
over his hand as well as some superficial fissuring."  On 
this occasion, the erythema was somewhat more prominent over 
the dorsal aspect of the fingers, but there was some erythema 
and scaling over the lateral aspect as well.  There was also 
an area of erythema over the dorsal aspect of both big toes.  
The impression was that the veteran had dyshidrosis, although 
there was no active vesiculation at the time.  He continued 
to use Temovate cream.

The veteran was provided another VA examination in September 
1997.  The VA examiner reviewed the veteran's folder.  It was 
noted that the veteran had tried virtually every type of 
cortisone cream, and had found Temovate cream to be the only 
effective topical product.  This was not sufficient, however, 
to control fissuring of the palms of the hands during the 
winter months.  He had also undergone patch testing which 
provided no clear indication of any particular allergen or 
contact dermatitis as a causal factor.  It was noted that the 
veteran had no acne since military service.  Examination 
revealed some erythema of the skin today as well as some 
patchy areas of scaling.  There was again no active 
vesiculation.

In October 1997 a hearing officer's decision was issued which 
effected the proposed reduction from 50 to 10 percent for the 
veteran's service-connected skin disorder.  This decision 
included a thorough discussion of the entire clinical history 
of the evidence on file, and of the then applicable 
diagnostic criteria.

In February 1998, the veteran sent color photographs of his 
hands which while demonstrating erythema and fissures on 
several fingers, appeared somewhat better than earlier 
photographs, including a lesser degree of scaling.  He 
submitted photographs from September 1998 which revealed 
several fissures on the left hand and erythema, but again 
less scaling than earlier.  Pictures of the right hand showed 
almost no scaling, resolved fissures, and erythema between 
the fingers.

As the veteran had initiated an appeal by filing a formal 
notice of disagreement with the rating reduction affected in 
October 1997 (made effective in January 1998), the RO issued 
a statement of the case in February 1999 which, after 
consideration of all of the evidence on file, granted the 
veteran an increased evaluation to 30 percent, and made this 
increase effective to the initial date of reduction to 
10 percent.  This warranted a retroactive award at the 
30 percent rate to January 1998, and in effect rendered the 
initial rating reduction one from 50 to 30 percent, rather 
than 50 to 10 percent.

In March 2006, the veteran submitted color photographs which 
clearly demonstrated an exacerbation of his dyshidrotic 
eczema on the hands.  Very dry skin with erythema and open 
fissure cracking of the fingers was exhibited.  This was 
mostly on the back of the hands and fingers but also on the 
inside of the right hand.

In May 2006 the veteran testified at a hearing at the RO.  
The principal thrust of this testimony affected the other 
issue on appeal, and will not be discussed.  However, the 
veteran also testified regarding his dyshidrotic eczema.  He 
confirmed that it was episodic in nature, and that it 
continued year round, although worse in the winter and best 
in the summer.  During the worst flare-ups, the skin would 
split, and bleed and he would wear gloves.  He indicated that 
he obtained best results from wearing rubber gloves over the 
Temovate topical application for some 24 hours.  He also 
indicated that on occasion he also manifested this eczema 
between his toes and on his ears, but to a lesser extent of 
severity than on his hands.  He testified that during his 
worst flare-ups, this eczema affected actual function of the 
hands, and that his hands constantly itched regardless of the 
severity of flare-ups.

Analysis:  Initially, the veteran should understand that the 
preceding discussion necessarily can only include a synopsis 
of the evidence on file during the pendency of the appeal.  
However, the entire extensive claims folder, including all of 
his testimony and submissions of argument was carefully 
considered before rendering the decision in this case.  

After completing such consideration, the Board finds that the 
rating reduction accomplished by the RO was procedurally and 
factually proper, and certainly warranted based on a 
documented decrease in overall symptoms from the time that 
the initial 50 percent evaluation was assigned.  

Procedurally, the veteran was provided proper pretermination 
notice which certainly explained all aspects of the reduction 
of VA compensation.  In this regard, the veteran was 
ultimately provided more than 60 days to provide his 
rebuttal.  There was in fact a lengthy period between the 
initial proposed reduction and the eventual reduction, during 
which the veteran availed himself of providing sworn 
testimony at an RO hearing.  Additionally, the reduction was 
only accomplished after the veteran had been provided 
multiple VA dermatological examinations in June 1992, June 
1995, May 1997, and September 1997.  Multiple sets of 
photographs were obtained or submitted by the veteran during 
this period.  In his hearing, the veteran certainly confirmed 
that his overall condition had improved once the proper 
topical application was discovered and used by him.  All of 
the subsequent examinations were certainly as thorough and 
complete as the clinical evidence relied upon to initially 
assign the 50 percent evaluation.  

The Board finds that the 30 percent evaluation reestablished 
in the February 1999 statement of the case, made effective to 
the initial effective rating reduction, most nearly 
approximates the level of disability presented by the 
veteran's well-documented episodic dyshidrotic eczema.

Additionally, the Board would point out that although the 
characterization (description) provided the veteran for hand 
dermatitis does indicate the area of the body which is 
certainly most significantly affected, it is clear from the 
clinical evidence on file that the veteran also has other 
chronically episodic areas of involvement (with apparently 
the identical dyshidrotic eczema) which have included the 
(parts of the) legs, toes, ears, and perhaps the axilla 
(armpits) and neck.  These areas are not shown to be 
extensive in coverage, and they are certainly not shown to 
involve symptomatology anywhere near as severe as that 
affecting his hands, but the RO should take action to include 
these other areas in its characterization of the veteran's 
service-connected disability.

Under the now superseded criteria which were in effect prior 
to August 2002, the veteran's service-connected skin 
disorder, with principal involvement of the hands, is shown 
to most nearly approximate the criteria for a 30 percent 
evaluation, including constant exudation or itching, with 
extensive lesions, or marked disfigurement.  The veteran 
should understand that disfigurement alone has never been 
considered significant in terms of the VA's Schedule for 
Rating Disabilities when it does not involve the head, face 
or neck.  Certainly, the multiple sets of photographs on file 
do demonstrate a degree of disfigurement of the hands, but 
the Board finds that the more important compensable 
symptomatology demonstrated is the erythema, scaling, 
fissuring and cracking of the skin, and bleeding upon extreme 
flare-ups during the winter months.  However, it is clear 
that this severity of symptomatology is not constant but only 
episodic during the winter months, and that during fairer 
weather his symptoms might actually more nearly approximate 
the criteria for a 10 percent evaluation, including 
exfoliation, exudation or itching involving an exposed 
surface.  

The 50 percent evaluation initially assigned by the RO was 
reflective of the highest possible schedular evaluation for 
dermatological disorders under this version of the Schedule, 
and while the veteran's hands at their worst are clearly 
reflective of significant disability, they cannot be compared 
to the level of disability experienced by individuals who are 
affected by severe dermatological disorders or skin diseases 
involving major coverage of the body and facial 
disfigurement.  This criteria for the 50 percent evaluation 
included systemic or nervous manifestations, and the veteran 
has submitted evidence indicating that his flare-ups might be 
related to increases in his stress levels, this rating 
criteria means that his skin disorder is so bad that it 
causes additional systemic or nervous manifestations, and 
this is not demonstrated in the evidence on file.  Nor may 
the veteran's hand condition, even at its worst, be fairly 
characterized as "exceptionally repugnant."  Rating personnel 
attempt to evaluate symptoms at their worst and best to reach 
a fair and equitable equalizing evaluation.  In reviewing all 
of the private and VA examinations and photographs and the 
veteran's statements and written argument, the Board 
concludes a 30 percent evaluation is the proper one in this 
case.  The Board finds that the rating reduction from 50 to 
30 percent was correct in both procedure and based upon a 
careful evaluation of the facts and clinical evidence on 
file.

Subsequent to August 2002, the rating criteria for evaluating 
the skin at 38 C.F.R. § 4.118 was significantly modified.  
Under Diagnostic Code 7801, scarring other than of the head, 
face or neck that is deep or causes limitation of motion 
could warrant a 40 percent evaluation, if it exceeded an area 
of 144 square inches.  While the chronic fissuring and 
cracking of the veteran's hands and fingers could be 
evaluated as scarring, no evidence on file shows or suggests 
that he has fissuring with cracking and bleeding in the areas 
of the toes, legs, neck, or ears, and in no event is the area 
of scarring of the veteran's hands shown to meet or exceed 
144 square inches for the next higher 40 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7801.  

Similarly, under the revised Diagnostic Code 7806 for 
dermatitis or eczema, the next higher 60 percent evaluation 
would warrant clinical evidence showing that more than 
40 percent of the veteran's entire body or of the exposed 
areas affected were chronically symptomatic from eczema or 
there was constant or near constant systemic therapy 
including corticosteroids or other immunosuppressive drugs.  
Certainly, even at its most active, the veteran's dyshidrotic 
eczema of the hands with other areas of the toes, legs, neck 
and/or ears does not cover more than 40 percent of his entire 
body or of the exposed areas affected.  In addition, although 
the veteran does utilize Temovate, there is no evidence of 
constant or near constant systemic therapy.

For the reasons stated, the Board finds that the clear 
preponderance of the evidence is against the claims.  
Accordingly, the benefit of the doubt doctrine is not for 
application.

II.  New and Material Evidence

To the extent required for a decision as to whether the 
claims are reopened, the Board finds that the notice and duty 
to assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

Service connection for cervical, thoracic, and lumbar spine 
disorders was previously denied in an RO rating decision 
dated in March 1988.  The veteran did not appeal that 
decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007).  However, a previously denied claim 
may be reopened by submission of new and material evidence, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Further, whether a claim is reopened is a jurisdictional 
matter, and, therefore, the Board must independently address 
the issue, regardless of the actions of the RO.  See, e.g., 
Barnett, supra.  

The veteran's application to reopen his claim was filed prior 
to August 29, 2001, and, under the applicable law, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the previous decision 
included service medical records which showed that the 
veteran fell on his outstretched right hand, dislocating and 
fracturing his right humerus, in December 1967.  Also of 
record was evidence indicating that the veteran sustained 
injuries to his back after service in 1977, 1984, and 1985.  
In August 1987, he underwent surgery for right thoracic 
outlet syndrome, which included resection of the first 
thoracic rib.  As history reported on a VA examination in 
January 1988, the veteran stated that he injured his whole 
back falling on an icy walkway in December 1984, and that in 
February 1985, a ladder had broken from under him and he had 
landed on the snow covered concrete floor on his buttock, 
which really hurt his lower back and kinked his upper back 
between the shoulder blades.  He said that his lower back 
hurt constantly and sometimes caused him to lose control of 
his legs, mainly since the falls of December 1984 and 
February 1985.  In the same rating decision that denied 
service connection for cervical, thoracic, and lumbar spine 
disabilities, service connection for thoracic outlet syndrome 
was granted, as secondary to the shoulder fracture.   

Evidence received since that decision includes numerous 
medical records of treatment for and evaluation of spinal 
conditions.  C. Jaynes, M.D., wrote in April 1985 that the 
veteran had fallen 30 feet in service apparently fracturing 
the right humerus.  He also noted that the difficulty 
regarding the low back began in 1977 after lifting an 
approximately 80 pound rock onto his right shoulder.  He 
slipped with the rock striking his low back; since that time, 
he had complained of low back pain with occasional radiation 
into the lower extremities.  In addition, in an opinion from 
an independent medical expert (IME) in June 2007, R. McGuire, 
Jr., M.D., stated that the veteran's cervical thoracic, and 
lumbar spine conditions were in no way related to the initial 
injury in service, or accelerated by the right shoulder 
disability.  

However, the evidence received since that decision also 
includes medical opinions positing a connection between the 
veteran's spinal conditions and his in-service injuries.  G. 
Fields, D.O., wrote in August 1996 that he felt the veteran's 
problem was a lower cervical radiculopathy, probably a direct 
result of the trauma he sustained in the fall in 1967, which 
had since developed into post-traumatic degenerative disc 
disease in his neck.  Dr. Fields wrote in April 1999, that 
after reviewing the veteran's chart, he felt that all of the 
problems the veteran was having with his neck and back had to 
be related to the injury in the military in 1967.  In June 
2000, Dr. Fields reiterated that a fall in service of 25 
feet, landing on the back, could have definitely injured the 
spine, including the neck and dorsal spine.   In May 2002, 
Dr. Fields wrote that an MRI showed degenerative disc disease 
involving the cervical spine, and he felt it was of a high 
medical probability that this condition was the result of an 
injury in the military.  In July 2003, K. Christensen, M.D., 
wrote that the fall in 1967, reported to be of 30 feet, could 
cause degenerative and traumatic arthritis.  In September 
2007, Dr. Christensen stated that in his opinion, the 
veteran's fall from a 30 foot height in 1967 was as likely as 
not responsible for his current chronic degenerative disc 
disease of the spine.  

This evidence suggesting a nexus is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  In this regard, for the purpose of determining 
whether evidence is new and material, evidence is presumed 
credible and accorded full weight; the evidence is weighed 
and credibility assessed only after the claim is reopened.  
Justus v. Principi, 3 Vet.App. 510 (1993).  Accordingly, the 
Board agrees with the RO that the claims are reopened with 
the submission of new and material evidence, and VA must 
review the claims in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   


ORDER

The rating reduction from 50 to 30 percent for the veteran's 
service-connected dermatitis of the hands and other areas of 
the body was warranted.

Entitlement to an evaluation in excess of 30 percent for 
dermatitis of the hands and other areas of the body is 
denied.  

New and material evidence to reopen a claim for service 
connection for cervical, thoracic, and lumbar spine disorders 
has been received; to that extent only, the appeal is 
granted.


REMAND

Because the claims for service connection for cervical, 
thoracic, and lumbar spine disorders have been reopened with 
the submission of new and material evidence, VA must review 
the claims in light of all the evidence, new and old.  
38 C.F.R. § 3.156.  Before that, however, additional 
assistance in developing evidence pertinent to the veteran's 
claims must be provided.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Although the veteran's primary contention is that he injured 
his back in service at the same time that he sustained the 
dislocation and fracture of the right humerus, he has also 
contended that his spinal conditions were aggravated by the 
service-connected right shoulder residuals, in particular, 
the thoracic outlet surgery and rib resection.  Service 
connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); see Allen v. Brown, 8 Vet. App. 
374 (1995).  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  The Board finds that this duty includes affording the 
veteran an examination as to this aspect of his claims, as 
the opinion obtained from an Independent Medical Expert (IME) 
in July 2007 did not address secondary service connection.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) for the reopened claim 
for service connection for cervical, 
thoracic, and lumbar spine disorders, with 
respect to the question of secondary 
service connection for cervical, thoracic, 
and/or lumbar spine disorders as caused or 
aggravated by service-connected right 
humerus fracture residuals, ulnar nerve 
pain, status post thoracic outlet surgery, 
and right first rib removal.  See also 38 
C.F.R. § 3.159 (2007).  The notice should 
also ask the veteran to provide VA with 
copies of any evidence relevant to the 
claims that he has in his possession.  

2.  Schedule the veteran for a VA 
examination to determine whether he has a 
cervical, thoracic, and/or lumbar spine 
disability which is secondary to service-
connected right humeral neck fracture; 
ulnar nerve pain, status post thoracic 
outlet surgery; and/or right first rib 
removal.  The examiner should provide a 
diagnosis for any spinal disorder(s) 
currently present.  The examiner should 
state whether any current disorders were 
caused or aggravated by the service-
connected shoulder fracture residuals, to 
include the thoracic outlet surgery with 
rib resection.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review.  All indicated 
studies should be conducted, and the 
results available to the examiner prior to 
his or her opinion.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the reopened claims for 
service connection for cervical, thoracic, 
and/or lumbar spine disabilities, to 
include on a secondary basis, under 
38 C.F.R. § 3.310(a) and (c) (2007).  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, which includes a 
discussion of the issue of secondary 
service connection, with citation to 
38 C.F.R. § 3.310, as amended in September 
2006 (i.e., to provide for secondary 
service connection based on aggravation).  
After affording an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


